

Exhibit 10.3


PERFORMANCE-BASED STOCK OPTION AWARD AGREEMENT
UNDER THE
M/I HOMES, INC.
1993 STOCK INCENTIVE PLAN
AS AMENDED


This Performance-Based Stock Option Award Agreement (this “Agreement”) is made
as of _______________, 2007, by and between M/I Homes, Inc., an Ohio corporation
(the “Company”), and ____________________ (the “Employee”).


WHEREAS, on November 17, 1998, the Board of Directors of the Company adopted,
and on April 22, 1999, the shareholders approved, the M/I Homes, Inc. 1993 Stock
Incentive Plan as Amended (the “Plan”), pursuant to which awards of restricted
stock, options and stock appreciation rights may be granted to the Company’s
employees, officers, directors, consultants and advisors; and


WHEREAS, in recognition of the valuable services provided by and to be provided
by the Employee, the Company has determined that its interests will be advanced
by providing an incentive to the Employee to acquire a proprietary interest in
the Company and, as a shareholder, to share in its success and thereby have
added incentive to work effectively for and in the interests of the Company and
its affiliates; and


WHEREAS, the Employee has acquired and/or shall acquire during his/her
employment a considerable amount of confidential and proprietary information
with respect to the business of the Company and its affiliates, which
confidential and proprietary information is very valuable to the Company and
would be extremely detrimental to the Company if disclosed or used by the
Employee, other than in the performance of his/her duties as an employee of the
Company and/or its affiliates; and


WHEREAS, the Employee desires to participate in the Plan.


NOW, THEREFORE, in consideration of the mutual promises and of the covenants and
agreements hereinafter set forth and for other good and valuable consideration,
the parties hereby agree as follows:


Section 1. Award


The Company hereby grants to the Employee, and the Employee hereby accepts from
the Company, the right, privilege and option (the “Option”) to purchase
_______________ shares of the Company’s common stock, $.01 par value (“Shares”),
subject to the terms and conditions set forth in the Plan and this Agreement.


Section 2. Status of Option


(a) Subject to Plan. The Option and the manner of and the conditions placed upon
its exercise shall be subject to all of the terms and conditions of this
Agreement and of the Plan, as interpreted and administered by the Committee. In
the event of a conflict between the terms of this Agreement and the terms of the
Plan, the terms of the Plan shall govern. All capitalized terms that are used in
this Agreement but are not defined in this Agreement shall have the meanings
ascribed to such terms in the Plan.


(b) Intended Tax Status. It is the intention of the Company that the Option
shall not be treated as an “incentive stock option” in accordance with Section
422 of the Internal Revenue Code of 1986, as amended.


Section 3. Exercise Price of Shares


The purchase price of the Shares subject to the Option shall be $_______ per
Share (the “Exercise Price”).


Section 4. Time of Exercise of Option


(a) Subject to the provisions of Sections 6 and 7, the Option shall vest and
become exercisable in accordance with the following provisions:


(i) As soon as reasonably practical after the conclusion of the fiscal year of
the Company ending on December 31, 2007, the Committee shall determine the
extent to which the performance measures described in Exhibit A attached hereto
and made a part of this Agreement (the “Performance Measures”) are satisfied.
Based upon this determination, a percentage (between 0% and 100% as set forth in
Exhibit A) of the Shares subject to the Option shall remain eligible to vest and
be purchased through the exercise of the Option pursuant to the provisions of
Section 4(a)(ii) below (the “Available Option Shares”). The portion of the
Option attributable to Shares, if any, that do not become Available Option
Shares pursuant to the preceding provisions of this Section 4(a)(i) shall be
deemed to have lapsed and to have been forfeited as of December 31, 2007.


(ii) The Available Option Shares (as determined pursuant to the provisions of
Section 4(a)(i) above and the provisions of Exhibit A), if any, shall vest and
become available for purchase through the exercise of the Option in accordance
with the following schedule:


Percentage of Available Option
Shares that Vest and Become Available for Purchase
Upon Exercise of Option
 
 
Vesting Date
   
20% of the Available Option Shares
12/31/2007
   
An additional 20% of the Available Option Shares
12/31/2008
   
An additional 20% of the Available Option Shares
12/31/2009
   
An additional 20% of the Available Option Shares
12/31/2010
   
An additional 20% of the Available Option Shares
12/31/2011



provided, however, that the Employee must remain continuously employed by the
Company or any of its affiliates from the date of this Agreement until the
applicable Vesting Date in order for the Available Option Shares scheduled to
vest and become available for purchase on that Vesting Date to actually vest and
become available for purchase.


(b)(i) In the event that, prior to January 1, 2008, a Change of Control occurs
or the Employee dies or suffers a disability (as defined in the Plan), the
Option shall vest and become immediately exercisable with respect to all Shares
described in Section 1.


(ii) In the event that, on or after January 1, 2008, a “Change of Control”
occurs or the Employee dies or suffers a disability, the Option shall vest and
become immediately exercisable with respect to all Available Option Shares, if
any, which have not previously been purchased by the Employee.


(iii) Subject to Section 4(b)(i), the Employee hereby acknowledges that he/she
(or, in the case of the Employee’s death, his/her beneficiary) may not exercise
the Option prior to the Committee’s determination of the extent to which the
Performance Measures have been satisfied and the number of the Available Option
Shares in accordance with Section 4(a)(i) and Exhibit A.


(c) The Option shall lapse and be forfeited to the extent not exercised on or
before its termination in accordance with Section 7.


Section 5. Method of Exercise of Option


(a) Subject to the relevant provisions of the Plan, the Employee shall exercise
the Option with respect to all or any number of full Available Option Shares
then subject to exercise by written notice to the Committee in the form attached
hereto. Such notice shall either be accompanied by (i) a certified check, bank
draft, postal or express money order, personal check (if approved by the
Committee), or Shares previously acquired by the Employee in full payment of the
Exercise Price of the Available Option Shares to be purchased; or (ii) a
statement, in substantially the form attached hereto directing that (A) the
certificates for the Available Option Shares for which the Option is exercised
be delivered to a licensed broker acceptable to the Company as the agent for the
individual exercising the Option and (B) at the time such certificate or
certificates are delivered, the broker shall tender to the Company cash (or cash
equivalents acceptable to the Company) equal to the Exercise Price for the
Available Option Shares purchased pursuant to the exercise of the Option plus
the amount (if any) of federal and/or other taxes which the Company may in its
judgment, be required to withhold with respect to the exercise of the Option.


(b) If the Option is being exercised by the Employee’s Beneficiary, the
Beneficiary’s notice of exercise to the Committee shall be accompanied by proof
satisfactory to the Committee of the right of such Beneficiary to exercise the
Option under this Agreement, the Plan and all applicable laws and regulations.


Section 6. Conditions on Exercise


Notwithstanding any provision to the contrary in this Agreement:


(a) The exercise of any portion of the Option or the Company’s obligation to
deliver Shares upon the exercise of the Option is subject to the satisfaction,
in the Committee’s sole and absolute discretion, of the following conditions:


(i) any withholding liabilities;


(ii) any restrictions imposed by any securities exchange or under federal or
state law with respect to the listing, registration or qualification of any
Shares to be delivered; and


(iii) any consent or approval of any regulatory body, the Board of Directors of
the Company or the Company’s shareholders.


(b) The Company’s obligation to deliver Shares upon the exercise of any portion
of the Option is further subject to the conditions that:


(i) the Employee is not, at the time of exercise, in material breach of any of
his or her obligations under this Agreement, or under any other agreement with
the Company;


(ii) no preliminary or permanent injunction or other order against the delivery
of the Shares issued by any federal or state court of competent jurisdiction in
the United States shall be in effect;


(iii) there shall not be in effect any federal or state law, rule or regulation
which prevents or delays delivery of the Shares or payment, as appropriate; and


(iv) the Employee or Beneficiary exercising the Option shall confirm any factual
matters reasonably requested by the Committee, the Company or counsel for the
Company.


Section 7. Termination of Option


The Option granted hereunder, to the extent not theretofore exercised, shall
terminate upon the first to occur of the following dates:


(a) December 31, 2007, with respect to Shares that do not become Available
Option Shares pursuant to the provisions of Section 4(a)(i) and Exhibit A;


(b) the expiration of thirty (30) days after the date on which the Employee’s
employment by the Company or any of its affiliates terminates for any reason
other than the retirement (as defined in the Plan), death or disability of the
Employee;


(c) the expiration of one (1) year after the date of the Employee’s retirement,
death or disability;


(d) the expiration of fifteen (15) days after the occurrence of a Change of
Control; or


(e) the tenth anniversary of the date of this Agreement.


Section 8. Rights of Shareholder


Neither the Employee nor his or her Beneficiary, executor, administrator, heirs
or legatees shall have any rights of a shareholder in the Company with respect
to the Shares covered by the Option unless and until a certificate representing
such Shares has been duly issued and delivered to him or her pursuant to this
Agreement. Nothing in this Agreement shall be deemed to confer on the Employee
any right to continue in the employ of the Company or any of its affiliates or
to interfere in any way with the right of the Company or, if applicable, its
affiliates to terminate his or her employment at any time.


Section 9. Option Nontransferable


The Option shall not be assignable or transferable, or subject to any
disposition, including hypothecation, by the Employee otherwise than by will and
the laws of descent and distribution. Any such transfer, disposition, pledge or
hypothecation shall be null and void. The Option shall not be subject to
execution, attachment or similar process except with the express consent of the
Company. During the lifetime of the Employee, the Option shall be exercisable
only by him or her.


Section 10. Employee Covenants


In consideration for the granting of the Option, the Employee hereby covenants
and agrees as follows:


(a) The Employee shall not at any time, directly or indirectly, disclose to any
other person, corporation, partnership, proprietorship or other business
enterprise, or otherwise use any “Data of a Confidential Nature” except in the
performance of his/her duties as an employee of the Company and/or an affiliate
with respect to the business of the Company and its affiliates. Employee agrees
that all Company materials evidencing, reflecting or containing “Data of a
Confidential Nature” are and shall remain the sole and exclusive property of the
Company and that upon termination of the Employee’s employment with the Company
and its affiliates, all such materials, including but not limited to, records,
drawings, blueprints, manuals, brochures, pamphlets and all other materials will
be returned to the Company. As used herein “Data of a Confidential Nature”
includes, but is not limited to cost, price and customer data, any information
on land acquisition programs, information on the Company’s (or any affiliate’s)
plans to acquire new properties or business, information on the Company’s (or
any affiliate’s) compensation programs, information regarding relocations of
existing facilities, new properties or business, major changes in organization,
competitive bid information, prices paid or received for goods or services,
processes, plans, methods of doing business, special needs of customers, or any
other information or data which if published, released, or otherwise
disseminated might be used to the detriment of the Company, its affiliates or
their management or affect their ability to transact business.


(b) The Employee shall not, at any time, directly or indirectly, or in concert
with any other person, corporation, partnership, proprietorship or other
business enterprise:


(i) induce or attempt to induce any employee or agent of the Company or any of
its affiliates to leave the employ of the Company or any of its affiliates; or


(ii) employ (or engage to act, directly or indirectly, as an independent
contractor or agent) any employee or agent of the Company or any of its
affiliates within six (6) months following termination of such employee’s
employment or of such agent’s agency with the Company or any of its affiliates.


(c) In the event that any covenant set forth in subparagraph (b) shall be
determined by a court of competent jurisdiction to be unenforceable because it
extends over too great a period of time, or for any other reason, such covenant
shall be interpreted to extend only over the maximum time period or to the
maximum extent to which they may be enforceable.


(d) The covenants set forth in subparagraphs (a) and (b) shall remain in effect
regardless of whether the Employee exercises the Option in whole or in part.


The Employee acknowledges that a breach of the covenants set forth in this
Section 10 may cause irreparable damage to the Company and its affiliates, the
extent of which may be difficult to ascertain, and that the award of damages may
not be adequate relief. The Employee agrees that, in the event of a breach or
threatened breach of the covenants contained in this Section 10, the Company may
institute an action to compel the specific performance of such covenants, and
that such remedy shall be cumulative, not exclusive, and shall be in addition to
any other available remedies.


The Employee recognizes and understands that the Employee has acquired and/or
shall acquire during his or her employment with the Company and/or its
affiliates a considerable amount of confidential and proprietary information
with respect to the business of the Company and its affiliates, which
confidential and proprietary information is very valuable to the Company and
would be extremely detrimental to the Company if disclosed or used by the
Employee other than in the performance of his or her duties as an employee of
the Company and/or its affiliates. The Employee further acknowledges that the
employees of the Company and its affiliates are an integral part of the
Company’s business and, thus, it is important for the Company and its affiliates
to use their maximum efforts to prevent the loss of such employees.


Section 11. Miscellaneous


(a) No provision of this Agreement may be modified, waived or discharged unless
such modification, waiver or discharge is agreed to in a writing signed by the
parties to this Agreement.


(b) No fractional Shares or other securities shall be issued or delivered
pursuant to this Agreement, and the Committee in its sole discretion shall
determine (except as otherwise provided in the Plan) whether cash, other
securities, or other property shall be paid or transferred in lieu of any
fractional Shares or other securities, or whether such fractional Shares or
other securities or any rights thereto shall be canceled, terminated, or
otherwise eliminated.


(c) No agreement or representations, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement or the Plan.


(d) This Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Ohio. Any action brought relating to this
Agreement must be forumed and venued in a court of appropriate jurisdiction
located within Franklin County, Ohio. The Employee hereby consents to the
jurisdiction of the courts of Franklin County, Ohio with respect to any action
brought against the Employee by the Company under this Agreement.


(e) To the extent that the exercise of the Option results in income to the
Employee for any federal or state income tax purposes, no later than the date as
of which such tax withholding is first required, the Employee shall pay to the
Company, or make arrangements satisfactory to the Company regarding the payment
of, any federal or state income tax required to be withheld with respect to such
amount. If the Employee fails to do so, then the Company is authorized to
withhold from any cash remuneration then or thereafter payable to the Employee
any tax required to be withheld by reason of such resulting compensation income.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
made effective the day and year first above written.


EMPLOYEE:                          COMPANY:


                 M/I Homes, Inc.





     
By:
           
Date:
   
Title:
 


 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
TO
PERFORMANCE-BASED STOCK OPTION AWARD AGREEMENT
UNDER THE
M/I HOMES, INC.
1993 STOCK INCENTIVE PLAN
AS AMENDED


The Performance Measures to be satisfied as of December 31, 2007 for purposes of
Section 4(a) of the Agreement will be based (1) 60% on the Company’s actual net
income in 2007, (2) 20% on homebuyer satisfaction ratings in 2007 and (3) 20% on
the Company’s return on beginning equity (“ROE”) in 2007 as follows:


1. Actual Net Income
 
% of 2007 Budgeted Net Income
% of Shares
Becoming Available Option Shares
Less than 40%
0%
40%
3%
100%
22%
150%
31%
200%
44%
900%
60%



The percentage of Shares becoming Available Option Shares will increase
proportionately between the percentage levels of 2007 Budgeted Net Income.


2. Homebuyer Satisfaction Rating
 
% of Positive Ratings in 2007
% of Shares
Becoming Available Option Shares
Less than 79%
0%
79%
2%
88%
20%



The percentage of Shares becoming Available Option Shares will increase
proportionately between the percentage levels of Positive Ratings in 2007;
provided, however, that, if the Company’s actual net income in 2007 is less than
the Company’s 2007 budgeted net income, the percentage of Shares becoming
Available Option Shares (as determined by the above table) will be reduced, on a
pro-rata basis, based on the percentage of the 2007 budgeted net income achieved
by the Company. For purposes of this Section 2, “% of Positive Ratings in 2007”
means the percentage of the respondents to the Company’s homeowner survey who
responded “yes” to the question “Would you recommend M/I homes to a friend or
relative?”


3. ROE
 
ROE %
% of Shares
Becoming Available Option Shares
Less than 10%
0%
10%
10%
20%
20%



The percentage of Shares becoming Available Option Shares will increase
proportionately between the percentage levels of ROE in 2007.